Citation Nr: 1132900	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as a residual of intestinal parasites.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the benefits sought on appeal.

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's claim for service connection for a gastrointestinal disorder and his claims for increased initial ratings for bilateral hearing loss and PTSD. 

The Veteran, in written statements and in testimony before the Board, contends that he currently suffers from a gastrointestinal (GI) disorder that is related to his active service.  Specifically, the Veteran contends that his current GI symptoms are related to a parasitic infection developed during active military service.  He contends that as a result of a worm infection in service, he developed irritable bowel syndrome and gastroesophageal reflux disease (GERD), and has suffered from GI symptoms related to those conditions ever since.  He has testified that he began receiving treatment for irritable bowel syndrome and in the late 1970s.  The Veteran's brother, sisters, and mother, have also submitted lay statements indicating that the Veteran has suffered from GI problems since service, described as problems with eating, burning in the esophagus, frequent trips to the bathroom, stomach cramps, and diarrhea.  They reported that the Veteran took over the counter medication until the late 1970s when he began seeing a private physician.

Service medical records show treatment in October 1970 for symptoms of rectal bleeding with bowel movements, stomach cramps, and intermittent watery stools with a small amount of dark red.  The Veteran was found to have external hemorrhoids and ascaris ova in his stool.  He was treated with sitz bath, ointment, and an anthelmintic used to treat worm infections.  Thereafter, the service medical records are silent for complaints or clinical findings related to a GI disorder.  Upon separation examination in May 1971, the Veteran reported that he was in good condition and his GI tract was found to be normal.  

The first post service clinical evidence of a gastrointestinal disability are private hospital records dated in April 2000 showing treatment for a three day history of unexplained diarrhea with bright rectal bleeding and left lower quadrant pain.  At that time, past medical history was noted as unremarkable and the Veteran denied any past symptoms.  A colonoscopy and biopsy revealed polyps and inflammatory bowel disease.  Later in April 2000, the Veteran sought private treatment for a one week history of abdominal pain with nausea and vomiting.  An upper GI air contrast revealed some moderate gastroesophageal reflux but no reflux esophagitis or hiatal hernia.  Private medical records thereafter show active medications to include Prevacid.

VA medical records show that in March 2003, the Veteran reported a history of lower GI bleeding and GERD that was controlled with Prevacid.  It was noted that a colonoscopy in April 2000 revealed hyperplastic polyps and that there was no evidence of inflammatory bowel disease after biopsy.  The Veteran's symptoms had improved and he had been asymptomatic since that time.  In June 2005, in connection with his claim for Social Security Administration disability benefits, the Veteran reported that hydrocodone caused an upset stomach.  In September 2006, the Veteran sought VA treatment for left lower abdominal pain and feelings of nausea associated with eating.  Uncontrolled GERD was assessed.  In March 2007, the Veteran reported that pain medication he was taking for a nonservice-connected back disability irritated his stomach.  He also reported experiencing an impacted bowel in September 2006 that was resolved with laxatives.  His GERD medications were decreased at that time. 

The Veteran was afforded a VA examination in May 2007 in connection with his service connection claim.  After reviewing the Veteran's claims file and examining the Veteran, the examiner diagnosed GERD, finding it to be consistent with all of the Veteran's reported symptoms.  The examiner stated that GERD was not associated with or the result of infestation with ascaris lumbricoides.  The examiner also noted a review of up to date infectious disease information on ascaris lumbricoides and indicated a review of the Veteran's case by the VA staff infectious disease doctor.  

In February 2008, the same VA examiner was asked to provide another opinion.  The examiner did not reexamine the Veteran but noted a review of the claims file and the Veteran's electronic medical record, including the Veteran's April 2000 colonoscopy report.  The examiner noted that when the Veteran was seen in May 2007, his symptoms were primarily associated with GERD.  It was also noted that the Veteran complained of constipation at that time, which he blamed on hydrocodone.  The examiner noted that hydrocodone was a common cause of chronic constipation.  The examiner then indicated that ascaris lumbricoides is a common helminthic infection that has been associated with a pulmonary condition and hepatobiliary and bowel obstruction.  However, bowel obstruction was not the same as inflammatory bowel disease, and there was no link between a remote infestation of the helminthic infection and inflammatory bowel disease.  Therefore, inflammatory bowel disease was not caused by or the result of infestation with ascaris lumbricoides.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, although two VA medical opinions have been obtained regarding the Veteran's service connection claim, the Board finds that another opinion is necessary as the Veteran has submitted lay statements and provided lay testimony regarding a continuity of GI symptoms since service.  While the Veteran is competent to testify regarding his current symptoms, he is not competent to diagnose or to relate any current GI symptoms to his active service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As that lay evidence presents an alternate theory on which service connection for the Veteran's claimed GI disability can be granted, and that lay evidence of continuing symptoms has not yet been considered by a VA examiner, the Board finds that a new VA examination and opinion are needed to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010).

Regarding the Veteran's claims for increased initial ratings, the Board observes that the Veteran testified during his March 2011 Board hearing that his bilateral hearing loss and psychiatric disabilities had worsened since his last VA examinations.

The Veteran was last afforded a VA psychiatric examination in February 2006 and a VA audiological examination in July 2009.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Here, the Veteran's last VA psychiatric examination was in February 2006 and the findings from that examination are considered somewhat stale.  In light of the Veteran's lay testimony indicating that his psychiatric disability has worsened since the February 2006 VA examination, the Board is uncertain as to the current severity of the Veteran's psychiatric disability.  Similarly, although the Veteran's July 2009 VA audiological examination is not overly stale, the Veteran has submitted lay evidence indicating that his hearing loss may have worsened since the date of the latest examination.  In light of that assertion, the Board is uncertain as to the current severity of the Veteran's hearing loss.  Accordingly, the Board finds that a new VA audiological examination and a new VA psychiatric examination are needed to fully and fairly assess the merits of the Veteran's claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Those new VA examinations and opinions should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Furthermore, those examinations should include specific findings regarding the impact of the Veteran's service-connected disabilities on his occupational and social functioning.  

Finally, VA medical records appear to be outstanding.  The most recent VA treatment record in the claims file is dated in May 2009, and that record indicates future VA treatment.  The Board also observes that in March 2011 correspondence the Veteran's representative requested that medical records from VA Medical Center in Clarksburg, West Virginia dated from December 2008 to February 2011 be obtained and associated with the claims file.  Therefore, on remand, VA medical records dated from December 2008 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Louis A. Johnson VA medical center in Clarksburg, West Virginia, dated from December 2008 to present.  

2.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of any gastrointestinal symptoms.  The claims folder should be reviewed and that review should be indicated in the examination report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show a parasitic infection; private medical records showing inflammatory bowel disease in April 2000 with no reported history of symptoms; VA medical records showing treatment for GERD; the VA examiner's May 2007 and February 2008 opinions that the Veteran's current GI symptoms are not related to a parasitic infection in service; the Stanford University internet article entitled Ascariasis submitted by the Veteran in March 2011; and, the lay statements from the Veteran and his family members indicating that the Veteran has suffered from GI symptoms since service.  All indicated studies should be performed.  Specifically, the examiner should provide the following: 

(a)  Diagnose any current gastrointestinal disability.

(b)  State whether it is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability is related to or a residual of the Veteran's ascariasis infection in service.

(c)  State whether it is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service.  The examiner must consider the lay statements of the Veteran and his family members regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010). 

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the VA medical records showing ongoing psychiatric treatment; the SSA determination that the Veteran is disabled due, in part, to an affective disorder; the Veteran's previous VA examination conducted in February 2006; the private psychologist reports dated in January 2009 and April 2011; and lay evidence suggesting a worsening of symptoms and asserting an inability to work due to psychiatric disability.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  

5.  Then, readjudicate the claims.  If the any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

